                                          Case 3:18-md-02843-VC Document 487 Filed 07/31/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         IN RE: FACEBOOK, INC. CONSUMER                    MDL No. 2843
                                   7     PRIVACY USER PROFILE LITIGATION
                                                                                           Case No. 18-md-02843-VC (JSC)
                                   8
                                   9                                                       DISCOVERY ORDER NO. 5
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13          This MDL matter has been assigned to this Court for management of discovery. As

                                  14   discussed at the discovery status conference held on July 31, 2020, the Court orders as follows:

                                  15          1.      Search Terms Protocol. Plaintiffs will provide Facebook with their initial search

                                  16   term protocol proposal today, July 31. The parties will meet and confer regarding Plaintiffs’

                                  17   proposal on August 5, 2020 and thereafter as needed. The meet and confer shall include

                                  18   discussion of search terms relevant to Plaintiffs’ Third Request for Documents.

                                  19          2.      Plaintiffs’ Document Production. The parties shall continue to meet and confer

                                  20   regarding Plaintiffs’ document production.

                                  21          3.      Facebook’s API. Facebook will provide a response to Plaintiffs’ proposal for

                                  22   handling API by August 3, 2020.

                                  23          4.      Named Plaintiffs’ Data. To the extent they have not done so already, Plaintiffs

                                  24   shall complete their review of the documents Facebook has produced regarding the named

                                  25   Plaintiffs. The parties shall then meet and confer regarding Plaintiffs’ concerns over the scope of

                                  26   the produced data. The parties’ next joint statement shall include information regarding the meet

                                  27   and confer efforts and discuss in detail each sides’ understanding of what precisely has been

                                  28   produced and precisely what is the data that is being withheld as not relevant or not reasonably
                                          Case 3:18-md-02843-VC Document 487 Filed 07/31/20 Page 2 of 2




                                   1   available. The statement should not argue why the unproduced data is or is not discoverable; the

                                   2   purpose of the statement is to precisely identify the data at issue.

                                   3          5.      Joint Status Statements. The joint statement process shall be modified to allow

                                   4   each side one additional page to respond to the opposing party’s statement. The parties shall work

                                   5   out a schedule which has the entire statement being filed in accordance with the schedule

                                   6   originally ordered by the Court.

                                   7          6.      Next Status Conference. The next video status conference shall be August 14,

                                   8   2020 at 8:30 a.m.

                                   9          IT IS SO ORDERED.

                                  10   Dated: July 31, 2020

                                  11

                                  12
Northern District of California
 United States District Court




                                                                                                      JACQUELINE SCOTT CORLEY
                                  13                                                                  United States Magistrate Judge
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          2
